Citation Nr: 1047194	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO. 07-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased initial evaluation for an 
adjustment disorder with depressed mood, rated 10 percent 
disabling from January 25, 2002; 50 percent disabling from August 
15, 2003; and 70 percent disabling from March 8, 2005.

2. Entitlement to an increased initial evaluation for post-
concussive syndrome, rated 20 percent disabling from January 25, 
2002.

3. Entitlement to an effective date earlier than January 25, 
2002, for the grant of service connection for an adjustment 
disorder with depressed mood.

4. Entitlement to an effective date earlier than January 25, 
2002, for the grant of service connection for post-concussive 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to April 
1988 and from November 1989 to November 1990.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

The claims for earlier effective dates for the grants of service 
connection for an adjustment disorder and for post-concussive 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On October 26, 2005, in a written statement, and prior to the 
promulgation of a decision in the appeal, the Veteran's 
representative indicated that the Veteran wished to withdraw from 
appellate status the issues of entitlement to an increased 
initial evaluation for an adjustment disorder with depressed 
mood, and entitlement to an increased initial evaluation for 
post-concussive syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to the issues of entitlement to an increased 
initial evaluation for an adjustment disorder with depressed 
mood, and entitlement to an increased initial evaluation for 
post-concussive syndrome have been met. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 
(2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. §§ 20.202, 20.204(b) (2010). Except for 
appeals withdrawn on the record at a hearing, appeal withdrawals 
must be in writing. 38 C.F.R. § 20.204(c) (2010). 
 
In a statement received by VA on October 26, 2005, the Veteran's 
representative withdrew from consideration the issues of 
entitlement to an increased initial evaluation for an adjustment 
disorder with depressed mood and entitlement to an increased 
initial evaluation for post-concussive syndrome. As the Veteran, 
through his representative, has withdrawn his appeal as to the 
stated issues, there remain no allegations of errors of fact or 
law for appellate consideration. Accordingly, the Board does not 
have jurisdiction to review the appeal on the issues, and they 
are dismissed without prejudice.


ORDER

The appeal for an increased initial rating for an adjustment 
disorder is dismissed.

The appeal for an increased initial rating for post-concussive 
syndrome is dismissed.




REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that where there has been a determination with regard to 
Social Security Administration (SSA) benefits, the records 
concerning that decision must be obtained. Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992). 38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile." The Veteran is currently in receipt of SSA benefits 
based on his adjustment disorder and post-concussive syndrome. 
While an SSA decision has been associated with the claims file, 
the complete SSA records have not been obtained. Unfortunately, a 
remand is required, as it is impossible to determine the 
relevancy of these records without first obtaining them.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and 
complete SSA benefits records. Evidence of 
attempts to obtain these records should be 
associated with the claims file. Do not 
associate duplicate records with the 
claims file.

2. After completing the above action, the 
claims should be readjudicated. If the 
claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


